COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        State of Texas v. Philip Mbianda Aweh

Appellate case number:      01-18-01111-CR

Trial court case number:    14-DCR-067793

Trial court:                434th District Court of Fort Bend County

       Appellant, The State of Texas, has filed a notice of appeal of the trial court’s order
granting a mistrial in the underlying proceeding. Brian M. Middleton, District Attorney
for the 268th District Court of Fort Bend County, has filed a motion to abate the appeal
and remand the case to the trial court “so that he may move for permission to disqualify
himself and his Assistant District Attorneys from [this] case pursuant to Art. 2.07 of the
Texas Code of Criminal Procedure” and request the “appointment of a District Attorney
Pro Tem pursuant to Article 2.07(a).” We grant the motion.
       Accordingly, we abate the appeal and remand the case to the trial court for further
proceedings. See TEX. CODE CRIM. PROC. ANN. art. 2.07; Coleman v. State, 246 S.W.3d
76, 81 (Tex. Crim. App. 2008). The trial court is directed to immediately conduct a
hearing at which counsel for the State and counsel for appellee, Philip Mbianda Aweh,
shall be present to determine whether Brian M. Middleton and his Assistant District
Attorneys are disqualified from participating in this case and whether a District Attorney
Pro Tem should be appointed. The trial court shall see that a record of the hearing is
made and shall make any findings of fact and conclusions of law required by article 2.07
of the Texas Code of Criminal Procedure.
       The trial court clerk shall file a supplemental clerk’s record containing the findings
of fact and conclusions of law, and any orders. The court reporter shall file a reporter’s
record of the hearing. The supplemental clerk’s record and reporter’s record shall be
filed with the Clerk of this Court no later than 30 days from the date of this order.




                                             1
      The appeal is abated, treated as closed case, and removed from this Court’s active
docket.
      It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually        Acting for the Court

Date: __February 12, 2019___




                                           2